Citation Nr: 1223333	
Decision Date: 07/05/12    Archive Date: 07/13/12

DOCKET NO.  05-26 440	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in White River Junction, Vermont


THE ISSUES

1.  Entitlement to service connection for a skin disorder, to include as secondary to posttraumatic stress disorder (PTSD).

2.  Entitlement to a compensable initial rating for service-connected hypertension.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESSES AT HEARING ON APPEAL

The Veteran and his wife



ATTORNEY FOR THE BOARD

C. Hancock, Counsel


INTRODUCTION

The Veteran had active military service from March 1970 to September 1971.  

The matter concerning entitlement to service connection for a skin disability, to include as secondary to PTSD, comes before the Board of Veterans' Appeals (Board) on appeal from an April 2004 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan.

The Veteran testified at a hearing conducted by the undersigned Veterans Law Judge at the RO in July 2006.  A transcript of the hearing has been associated with the claims folder. 

The issue concerning entitlement to service connection for a skin disability, to include as secondary to PTSD, was remanded by the Board to address certain due process concerns and to further develop evidence in March 2007, and in March and November 2010.  

The Board also notes that an issue concerning entitlement to service connection for hypertension, to include as secondary to PTSD and/or coronary artery disease and coronary bypass surgery, was remanded in November 2010.  The RO subsequently granted service connection for hypertension in March 2012.  The service connection issue therefore is no longer before the Board for appellate consideration. 

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.



REMAND

As part of a VA Form 21-4138 received by VA in April 2012, the Veteran expressed his disagreement with the noncompensable disability rating assigned to his service-connected hypertension.  As noted, this rating was assigned by the RO in March 2012 when service connection for hypertension was granted.  Under these circumstances, a Statement of the Case (SOC) should be issued.  See Manlicon v. West, 12 Vet. App. 238 (1999).  The Board is required to remand, rather than refer, this issue.  Id.

As concerning the issue now before the Board seeking service connection for a skin disorder, to include as secondary to PTSD, a review of the record reveals that additional evidentiary development is required before the issue is ready for Board adjudication.

The Veteran claims that his service-connected PTSD causes stress, which in turn, aggravates his skin lesions.  A March 2005 VA Dermatology record reflects a diagnosis of prurigo nodularis.  The examiner stated "[d]iscussed this condition and its relationship to psychiatric disease.  Patient receptive to this explanation.  Would like to continue to pursue psychiatric treatment.  Recommend he use capsaicin cream [four times a day when necessary]."  The examination report, however, neither commented upon, or provided an opinion, on the relationship, if any, between psychiatric conditions and the Veteran's skin disability.

Pursuant to the Board's November 2010 remand, the Veteran was to be afforded a VA examination to determine the nature and etiology of any skin disability.  The examiner was tasked with providing an opinion as to whether the Veteran had a skin disability that was related to service, or proximately due to, or chronically aggravated by, his service-connected PTSD.  The remand instructions also stated that "Any opinion expressed should be accompanied by a complete rationale.  Any rationale should discuss whether the Veteran's PTSD aggravates any skin disability of the Veteran, and should support such an opinion by citing to the pertinent medical records of the Veteran, and the degree of aggravation, if possible."  

The VA examiner in February 2011 noted the following:

The Veteran also tells me that his being sunburned in Vietnam and possibly being associated with Agent Orange exposure has exacerbated his skin condition and it is the opinion of this examiner that it is at least as likely as not 50% or greater that the Veteran's skin disability consisting most likely prurigo is causally related to his military service.  However, the Veteran has not yet had urine and blood studies to rule out PCT [porphyria cutanea tarda], which should be recommended and should be performed as well.

However, the Board finds that the opinion provided as part of a February 2011 VA examination is inadequate.  The VA examiner provided a conclusory opinion that the Veteran's current skin disorder, diagnosed as "[l]ikely prurigo," is at least as likely as not related to his military service.  Although the VA examiner noted that the Veteran's medical records and his claims file were reviewed, the examiner did not provide a rationale for the supplied opinion.  The United States Court of Appeals for Veterans Claims (Court) has held that a medical examination report must contain not only clear conclusions with supporting data, but also a reasoned medical explanation connecting the two.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008); see also Stefl v. Nicholson, 21 Vet. App. 120 (2007).  Here, the February 2011 VA examination report is inadequate because it does not provide an explanation of the medical basis used to support the examiner's opinion that the Veteran's "likely" prurigo is less likely as not related to service.  In the absence of a sufficiently supported medical opinion, VA fails to meet its duty to assist obligations and a remand is necessary to cure this defect.  See 38 C.F.R. § 3.159(c)(4) (2011).

The Board also notes that the November 2010 remand instructions requested that the VA examiner who was to conduct an examination to determine the nature and etiology of any skin disability should discuss, as part of his/her rationale, "whether the Veteran's PTSD aggravates any skin disability of the Veteran, and should support such an opinion by citing to the pertinent medical records of the Veteran, and the degree of the aggravation, if possible."  Unfortunately, this aspect of the Veteran's claim was not addressed by the examiner.  Hence, another remand is necessary.  See Stegall v. West, 11 Vet. App. 268 (1998) (where the remand orders of the Board are not complied with, the Board errs as a matter of law when it fails to ensure compliance).

The Board also notes here that it is not exactly clear what skin disorder the Veteran currently has.  As noted, the February 2011 VA examiner commented that the Veteran had not had urine and blood studies to rule out PCT, and recommended that such testing be preformed.  Review of the Veteran's claims file shows that such testing has yet to be undertaken.  

In light of the above-described deficiencies in the February 2011 VA opinion, the Board concludes that remand is warranted so that another VA examination can be conducted.  38 C.F.R. § 3.159(c)(4); cf. Mariano v. Principi, 17 Vet. App. 305, 312 (2003) (noting that, because it is not permissible for VA to undertake additional development to obtain evidence against an appellant's case, VA must provide an adequate statement of reasons or bases for its decision to pursue such development where such development could be reasonably construed as obtaining additional evidence for that purpose).  In this regard, when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007); see also Stefl (noting that a medical opinion must describe the disability in sufficient detail so the Board can make a fully informed evaluation of the disability).  As noted, the Board finds that the supplied opinion in the February 2011 VA examination concerning the etiology of the Veteran's "likely" prurigo is inadequate.

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC should arrange for the Veteran to be afforded a VA examination to determine the nature and etiology of any skin disability.  All necessary tests should be performed.  The claims folder should be reviewed in conjunction with the examination and the examination report should indicate that such a review was undertaken.  

The examiner should provide a medical opinion that clearly specifies whether it is at least as likely as not that any currently identified skin disorder  -- or such disorder shown to have been diagnosed during the appeal period (from April 2002) -- is related to the Veteran's service, or proximately due to or chronically aggravated by his service-connected PTSD.  

Appropriate urine and blood studies should be conducted, in order to determine whether or not the Veteran has porphyria cutanea tarda (PCT).  

Any opinion expressed must be accompanied by a complete rationale.  In addition, any supplied rationale must discuss whether the Veteran's PTSD aggravates any skin disability of the Veteran, and should support such an opinion by citing to the pertinent medical records of the Veteran, and the degree of the aggravation, if possible.

Note:  The term "at least as likely as not" does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of a certain conclusion as it is to find against it.

2.  The RO/AMC must notify the Veteran that it is his responsibility to report for a scheduled VA examination and to cooperate in the development of the claim.  The consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. § 3.655 (2011).

In the event that the Veteran does not report for the examination, documentation should be obtained which shows that notice scheduling the examination was sent to the last known address.  It should also be indicated whether any notice that was sent was returned as undeliverable.

3.  The RO/AMC should ensure that the requested action has been accomplished (to the extent possible) in compliance with this REMAND.  If the ordered action is determined to have not been undertaken or to have been taken in a deficient manner, appropriate corrective action must be taken.  See Stegall.

4.  Thereafter, and following any other indicated development, the RO/AMC should readjudicate the appealed issue of entitlement to service connection for a skin disorder, to include as secondary to PTSD, in light of all the evidence of record.  If the benefit sought on appeal remains denied, the Veteran and his representative should be provided a Supplemental SOC (SSOC) that includes a summary of any additional evidence submitted, applicable laws and regulations, and the reasons for the decision.  They should then be afforded an applicable time to respond thereto.

5.  The RO/AMC should issue a SOC for the issue of entitlement to a compensable initial rating for the service-connected hypertension.  Only if the Veteran perfects an appeal should the issue be certified to the Board for appellate consideration.

The purpose of this REMAND is to ensure due process.  The Board does not intimate any opinion as to the merits of the case, either favorable or unfavorable, at this time.  No action is required of the Veteran until he is notified.  The Veteran has the right to submit additional evidence and argument on the matters the Board have remanded to the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999). 

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


